

116 HR 4340 IH: To assist in the conservation of highly endangered amphibian species in foreign countries, and for other purposes.
U.S. House of Representatives
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4340IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2019Mr. Jeffries (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo assist in the conservation of highly endangered amphibian species in foreign countries, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Supporting Activities & Leadership Abroad to Move Amphibians Nearing Decline or Extinction to Recovery Act of 2019 or the SALAMANDER Act of 2019. 2.DefinitionsIn this Act:
 (1)ConventionThe term Convention means the Convention on International Trade in Endangered Species of Wild Fauna and Flora (27 UST 1087; TIAS 8249).
 (2)ConservationThe term conservation means the protection and restoration of species and the habitat of such species. (3)FundThe term Fund means the Highly Endangered Amphibians Conservation Fund established by section 5.
			(4)Highly endangered amphibian species
 (A)In generalThe term highly endangered amphibian species means— (i)any amphibian species categorized on the International Union Conservation of Nature Red List of Threatened Species as either Endangered or Critically Endangered; and
 (ii)any other amphibian species categorized on the International Union Conservation of Nature Red List of Threatened Species as Data Deficient or under a threat category lower than Endangered if the Secretary determines that—
 (I)the most recent International Union Conservation of Nature Red List assessment indicates that the population is decreasing; or
 (II)such species is facing new or emerging threats. (B)InclusionsThe term highly endangered amphibian species includes—
 (i)live specimens, at all lifecycle stages, of species described in subparagraph (A); (ii)dead specimens, or parts or products thereof, of such species.
 (5)Multinational species conservation fundThe term Multinational Species Conservation Fund means the fund established under the heading multinational species conservation fund in title I of the Department of the Interior and Related Agencies Appropriations Act, 1999 (16 U.S.C. 4246).
 (6)SecretaryThe term Secretary means the Secretary of the Interior. 3.Highly endangered amphibian species assistance (a)In generalIn consultation with other Federal officials, the Secretary shall use amounts in the Fund to carry out a competitive grant program to provide financial assistance for the conservation of highly endangered amphibian species.
			(b)Project proposals
 (1)Eligible applicantsA proposal for a grant under subsection (a) may be submitted to the Secretary by— (A)any wildlife management authority of a foreign country that has within its boundaries natural habitat of the highly endangered amphibians if the activities of the authority directly or indirectly benefit that species’ conservation; or
 (B)any other person or group with the demonstrated expertise and capacity required for the conservation of a highly endangered amphibian species.
 (2)Required elementsA project proposal shall include— (A)evidence of support for the project by appropriate governmental entities of the country in which the project will be conducted, if the Secretary determines that such support is required for the success of the project;
 (B)evidence of sensitivity to local historic and cultural resources and compliance with applicable laws;
 (C)evidence of free, prior, and informed consent by indigenous peoples and local communities in the areas the project will be conducted, if the Secretary, based on the nature of the project, determines that such consent is required for the success of the project;
 (D)information regarding the source and amount of matching funding available for the project; and (E)any other information that the Secretary determines to be appropriate.
					(c)Evaluation and Approval
 (1)GoalsThe Secretary may approve a proposal under this section if the project will— (A)help recover and sustain viable populations in the wild of a highly endangered amphibian species with a range that is, in whole or in part, outside of the United States;
 (B)enhance compliance with provisions of the Convention and laws of the United States or a foreign country related to the conservation of a highly endangered amphibian species; or
 (C)develop sound scientific information on that species’ habitat, population numbers and trends, reproduction, mortality, and other threats to survival.
 (2)MethodsThe Secretary may approve a proposal under this section if the proposal would achieve one of the goals set forth in paragraph (1) through—
 (A)protection, restoration, and management of habitat; (B)in situ research and monitoring of populations, habitats, annual reproduction, and species population trends;
 (C)development, implementation, and improvement of national and regional management plans for a highly endangered amphibian species and the habitat of such species;
 (D)enforcement and implementation of the Convention or the law of a foreign country to— (i)protect and manage a highly endangered amphibian species or the habitat of such species;
 (ii)prevent illegal or unsustainable removal of a highly endangered amphibian species from the wild; or (iii)prevent illegal trade of a highly endangered amphibian species;
 (E)training and capacity building for local law enforcement officials in the interdiction and prevention of the illegal killing, removal from the wild, or trade of a highly endangered amphibian species;
 (F)an initiative to resolve a conflict between humans and a highly endangered amphibian species; (G)research and implementation of projects to address disease and threats to the health of a highly endangered amphibian species;
 (H)community outreach and education on conservation of a highly endangered amphibian species and the habitat of such species; or
 (I)strengthening the ability of local communities to implement a conservation program. (3)ConsultationThe Secretary shall, prior to approving any proposal under this section, consult with each of the following with respect to such proposal:
 (A)The Government of each country in which such proposal will be carried out. (B)Any other Federal agency the Secretary determines is appropriate.
 (4)Preferential considerationIn determining whether to approve a proposal, the Secretary shall give preference to a proposal that—
 (A)is designed to ensure effective, long-term conservation of highly endangered amphibian species and their habitats; and
 (B)has matching funds available. (5)ApprovalThe Secretary shall, within 180 days of receiving a proposal under this section, approve or disapprove of the proposal and provide written notification of such approval or disapproval to—
 (A)the person who submitted such proposal; (B)any Federal agency the Secretary determines appropriate; and
 (C)the foreign country in which such proposal would be carried out. (d)Project reporting (1)In generalThe Secretary shall require each person that receives assistance under this section to submit periodic reports including such information as the Secretary may require in order to evaluate the progress and success of each grant issued under this section.
 (2)Availability to the publicReports under paragraph (1), and any other documents relating to projects for which financial assistance is provided under this Act except for documents that the Secretary determines to be confidential in nature, shall be made available to the public.
 (e)Limitations on use for captive breedingAmounts provided as a grant under this Act— (1)may not be used for captive breeding of highly endangered amphibian species other than for captive breeding designed for release into the wild; and
 (2)may be used for captive breeding of a species for release into the wild only if no other conservation method for the species is biologically or technically feasible.
				4.Highly Endangered Amphibian Species Conservation fund
 (a)EstablishmentThere is established in the Multinational Species Conservation Fund a separate account to be known as the Highly Endangered Amphibian Species Conservation Fund, consisting of—
 (1)amounts transferred to the Secretary of the Treasury for deposit into the Fund under subsection (e);
 (2)amounts appropriated to the Fund under section 6; and (3)any interest earned on investment of amounts in the Fund under subsection (c).
				(b)Expenditures from fund
 (1)In generalSubject to paragraph (2), at the request of the Secretary, the Secretary of the Treasury shall transfer from the Fund to the Secretary, without further appropriation, such amounts as the Secretary determines are necessary to carry out section 4.
 (2)Administrative expensesOf the amounts in the account available for each fiscal year, the Secretary may expend not more than 3 percent, or up to $150,000, whichever is greater, to pay the administrative expenses necessary to carry out this Act.
				(c)Investment of amounts
 (1)In generalThe Secretary of the Treasury shall invest such portion of the Fund as is not, in the judgment of the Secretary of the Treasury, required to meet current withdrawals. Investments may be made only in interest-bearing obligations of the United States.
 (2)Acquisition of obligationsFor the purpose of investments under paragraph (1), obligations may be acquired— (A)on original issue at the issue price; or
 (B)by purchase of outstanding obligations at market price. (3)Sale of obligationsAny obligation acquired by the Fund may be sold by the Secretary of the Treasury at market price.
 (4)Credits to fundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to and form a part of the Fund.
				(d)Transfers of amounts
 (1)In generalThe amounts required to be transferred to the Fund under this section shall be transferred at least monthly from the general fund of the Treasury to the Fund on the basis of estimates made by the Secretary of the Treasury.
 (2)AdjustmentsProper adjustment shall be made in amounts subsequently transferred to the extent prior estimates were in excess of or less than the amounts required to be transferred.
 (e)Acceptance and use of donationsThe Secretary may accept and use donations to provide assistance under section 4. Amounts received by the Secretary in the form of donations shall be transferred to the Secretary of the Treasury for deposit in the Fund. The Secretary may reject a gift under this section when the rejection is in the interest of the Government.
 5.Authorization of appropriationsThere is authorized to be appropriated to the Fund $5,000,000 for each of fiscal years 2020 through 2025.
 6.Report to CongressNot later than 1 year after the date of enactment of this Act, and every 2 years thereafter, the Secretary shall submit to Congress a report on the results and effectiveness of the program carried out under this Act.
		